Luke, J.
The defendant in this case was indicted in two counts, charging, that on January 3, 1916, he did sell intoxicating liquors, and that he did keep on hand at his place of business intoxicating liquors; and the jury found him guilty on both counts. The- evidence clearly showed his guilt of selling liquor, and the jury were authorized to find that the room in which it was shown he had liquors stored was his place of business. The only assignment of error was that the verdict was contrary to the evidence. Where there is evidence, adduced upon the trial of the case, upon which the jury could have based the verdict found, this court will not interfere. Accordingly the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, G. J., and George, J., concur.